Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 10 – 11 of claim 1, Examiner suggests changing “a plurality of extensions longitudinally” to “a plurality of longitudinal extensions”, or something similar, for clarity.
In line 12 of claim 1, “hallow” should be changed to “hollow”.
In line 15 of claim 1, “hallow space such that the hallow space” should be changed to “hollow space such that the hollow space”.
In line 17 of claim 1, “hallow” should be changed to “hollow”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Regarding claim 1, the limitation “at least one opening”, as recited in line 7, was not described in the original disclosure and represents new matter.
Regarding claim 1, the specification does not describe the manipulation of a hollow space by a size and formation of the plurality of extensions and, therefore, the limitation “a size of the hallow space is manipulated by a size and a formation of the plurality of extensions” as recited in lines 17 - 18 represents new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the term “its” as recited in line 2 of claim 15 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi (US 3,685,298). 
Regarding claim 1, Takanashi discloses an assembly for collecting water, transporting water, or dispersing water, said assembly comprising a series of rods (elongated bodies 1) aligned parallel and in contact with one another to create a network of channels (channels 2a) between said series of rods for the collection, transportation, or dispersion of water by capillary action; wherein each rod comprises at least one opening (clearance 3 between adjacent crosspieces 3); wherein the series of rods forms at least one stack in the assembly; wherein each rod comprises a plurality of extensions (ribs 2) longitudinally to maintain at least one gap (see Fig. 4) between adjacent rods to provide a hallow space for water to travel along the series of rods via capillary action; wherein the plurality of extensions is disposed within the hallow space such that the hallow space assumes a non-uniform volume; wherein a size of the hallow space is manipulated by a size and a formation of the plurality of extensions; and wherein the series of rods are partially interlocked via the plurality of extensions (Figs. 1 and 4; col. 1, lines 45 - 57; col. 2, lines 16 - 22).

2113     Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 14, Takanashi further discloses each of said rods (1) comprises: a cross-sectional shape that extends along a length of said rod, said cross-sectional shape comprising: a centre; a first surface portion (portion of rib 2 located between the centre and crosspiece 3) a first distance from said centre; and a second surface portion (portion of rib 2 located distal to crosspiece 3) a second distance from said centre, wherein said second distance is greater than said first distance (Figs. 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Tarapaski (US 9,404,232; hereinafter referred to as Tarapaski ‘232). Takanashi fails to disclose a cover (216) placed over said series of rods; and backfill placed over said cover; wherein said series of rods, said cover, and said backfill are placed in a trench.  Tarapaski ‘232 teaches a cover (216) placed over water collection portions (212); and backfill placed over said cover; wherein said series of rods, said cover, and said backfill are placed in a trench (Fig. 11; col. 3, line 33 and lines 51 - 54; col. 4, line 50 - col. 5, line 33).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover, backfill, and trench as taught by Tarapaski to prevent clogging of the hollow spaces through which water flows and to allow the assembly to provide for subsurface drainage while maintaining the assembly in a fixed location within the ground.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Tarapaski ‘232 and Tarapaski (KR 20050111710; hereinafter referred to as Tarapaski ‘710).

Regarding claim 4, Takanashi further discloses a side (Fig. 4).  Takanashi fails to disclose an end that is outside of said pipe; wherein said cover extends over said side and over said end. Tarapaski ‘710 teaches a drain board (10) having a side and an end that are outside of the pipe (20a) (Figs. 2a and 2b). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Lee with the drain board having a side and an end that are outside of the pipe as taught by Tarapaski ‘710 to increase the surface area of a drainage assembly through which water can be drained from the soil.  Tarapaski ‘710 fails to teach a cover extends over said side and over said end.  Tarapaski ‘232 teaches a cover (216) extends over said side and over said end (Fig. 11; col. 5, lines 24 - 33).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly .  

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Bussey, III et al. (US 2011/0056062). 
Regarding claim 5, Takanashi fails to disclose a mesh; and a cover connected to said mesh along at least two lengths of said cover and said mesh so as to create at least one fillable segment between said mesh and said cover; wherein said series of rods are within said at least one fillable segment. Bussey teaches a mesh (net material 14); and a cover (water permeable membrane material 15) connected to said mesh along at least two lengths of said cover and said mesh so as to create at least one fillable segment between said mesh and said cover; wherein a rod (pipe 13) is within said at least one fillable segment (Figs. 1 and 2; paragraphs 0040 - 0045).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed by Takanashi with the mesh and cover as taught by Bussey to prevent clogging of the hollow spaces through which water flows.  
Regarding claim 11, Examiner takes the position that the limitations recited in claim 11 represent intended use and since Takanashi in view of Bussey teaches the assembly of claim 5 is capable of being connected to a pipe using a standard pipe fitting, the assembly as disclosed above reads on the claim limitations.

Claims 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Lee (KR 20110050577) and Canevari (US 3,797,250).  
Regarding claim 6, Takanashi fails to disclose a cover over said series of rods and wherein said assembly is cylindrical in shape.  Lee teaches a cover (filter member F) over said series of rods (100) 
Regarding claim 10, Takanashi fails to disclose a cover that wraps around a length of said series of rods and wherein said assembly is cylindrical in shape.  Lee teaches a cover (filter member F) that wraps around a length of said series of rods (100) (Figs. 8 and 9; abstract; paragraph 0032).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover as taught by Lee to prevent clogging of the hollow spaces through which water flows.  Lee fails to disclose the assembly is cylindrical in shape. Canevari teaches an assembly comprising a series of rods (passageways 4) is cylindrical in shape (Fig. 2; col. 2, lines 35 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cylindrical shape as taught by Canevari as a design consideration within the skill of the art based upon the size and shape of the space available for the assembly and to produce a desired flow pattern. A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Lee and Canevari as applied to claim 6 above, and further in view of Stover et al. (US 4,780,165).  Takanashi in view of Lee and Canevari discloses all of the claim limitations except a filament wrapped around the cover and the series of rods. Stover teaches a filament (13) wrapped around a cover (sheath 6) and a rod (pipe 1) (Figure; col. 3, lines 11 - 33) to unite the sheath firmly with the drainage pipe. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the filament as taught by Stover to unite the cover firmly on the series of rods.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Lee and Canevari as applied to claim 6 above, and further in view of Tarapaski ‘232.  
Regarding claim 8, Takanashi in view of Lee and Canevari discloses all of the claim limitations except the bottom portion of the series of rods is uncovered. Tarapaski ‘232 teaches an assembly (unit 200) for collecting and transporting water comprises a cover (216) and the bottom of the assembly is uncovered (Fig. 11; col. 4, line 50 - col. 5, line 33) to provide rigidity to the unit and to help prevent soil from clogging the unit. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover and uncovered bottom as taught by Tarapaski to provide rigidity to the assembly and to help prevent soil from clogging the assembly, while minimizing the amount of cover material, and the 
Regarding claim 9, Takanashi in view of Lee and Canevari discloses all of the claim limitations except the cover consists of a geotextile or an impermeable material. Tarapaski ‘232 teaches a cover consisting of a geotextile (col. 3, line 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cover as disclosed above with the geotextile material as taught by Tarapaski ‘232 as a design consideration within the skill of the art to provide the cover with desired properties. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Schluter (US 5,564,857).  Takanashi fails to disclose crimps along the length of each rod.  Schluter teaches a rod (drain pipe 11) has crimps (corrugations) along the length of each rod (Figs. 1 - 3; col. 3, lines 62 - 67).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed by Takanashi with the crimps as taught by Schluter to produce a desired flow pattern of water through the assembly.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claims 1 - 15 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/3/2022